Citation Nr: 0335372	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  96-37 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that declined to 
reopen a claim for service connection for a back disorder.  
In March 1999, a hearing was held at the RO before the 
undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  38 U.S.C.A. § 
7102(b) (West 2002).


REMAND

The veteran contends that his current back disability is 
related to an April 1954 accident during his tour of duty in 
Korea.  He alleges receiving 30-days of hospital treatment in 
Seoul, Korea, and being placed on an extended period of light 
duty thereafter.  He indicates that he was assigned to 
Company G, 9th Infantry Regiment, 2nd Division of the United 
States Army at the time of the hospitalization.  His service 
medical records are unavailable, and the RO attempted to 
search for Surgeon General Office (SGO) records in July 2001.  
That information request was returned for lack of 
information, specifically the need for the veteran's company, 
battery and battalion information at the time of the claimed 
hospitalization.  The RO did not have the opportunity to 
follow-up on the information request prior to the veteran's 
Travel Board hearing, and the case must be remanded to the RO 
for completion of that request.

The Board next notes that the veteran was awarded disability 
benefits from the Social Security Administration (SSA) in 
June 1995.  The record contains the decision by the 
Administrative Law Judge, but the medical records and other 
documents cited in the decision are not of record.  The RO 
must obtain the complete records from the SSA decision prior 
to any further adjudication.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002) (possibility that SSA records could 
contain relevant evidence cannot be foreclosed absent a 
review of those records).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request any available 
service medical records and/or service 
personnel records for the veteran.  If 
such records are unavailable, the RO must 
receive confirmation of that fact for the 
record.  The RO should also request SGO 
records pertaining to the veteran's 
claimed 30-days of hospital treatment in 
Seoul, Korea, beginning in April 1954, 
while he was assigned to Company G, 9th 
Infantry Regiment, 2nd Division of the U.S. 
Army.

2.  The RO should obtain all documents 
relied upon by SSA in awarding the veteran 
disability benefits in June 1995.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

4.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




